


Exhibit 10.17

 

The following table shows the base salary, annual bonus and all other
compensation paid to the named executives.  The table also shows the
compensation expense the Company recognized for financial reporting purposes for
the stock and option awards made to the named executives and for the retirement
benefit each officer earned during those years.

 

Name and Principal
Position(s)

 

Year

 

Salary
($)

 

Bonus
($)

 

Stock
Awards
($)(1)

 

Option
Awards
($)(1)

 

Non-Equity
Incentive Plan
Compensation
($)(2)

 

Change in
Pension value
and
Nonqualified
Deferred
Compensation
Earnings(2)

 

All Other
Compensation
($)(3)

 

Total
($)

 

David A. Roberts
Chairman, President
and Chief Executive
Officer(5)

 

2008

 

$

950,000

 

$

0

 

$

2,089,087

 

$

1,449,980

 

$

1,425,000

 

$

53,716

 

$

25,846

 

$

5,993,629

 

 

 

2007

 

$

474,230

 

$

1,800,000

 

$

1,258,688

 

$

886,000

 

$

0

 

$

2,362,903

 

$

258,736

 

$

7,040,557

 

Steven J. Ford
Vice President and
Chief Financial
Officer(5)

 

2008

 

$

339,188

 

$

0

 

$

109,544

 

$

198,059

 

$

433,400

 

$

1,360

 

$

13,797

 

$

1,095,348

 

Carol P. Lowe
Former Vice President
and Chief Financial
Officer(6)

 

2008

 

$

400,000

 

$

0

 

$

120,466

 

$

236,242

 

$

450,000

 

$

6,153

 

$

28,008

 

$

1,240,869

 

 

 

2007

 

$

350,000

 

$

325,000

 

$

69,933

 

$

157,587

 

$

0

 

$

17,826

 

$

26,369

 

$

946,715

 

 

 

2006

 

$

300,000

 

$

325,000

 

$

73,563

 

$

163,561

 

$

0

 

$

10,660

 

$

13,640

 

$

886,424

 

John W. Altmeyer
Group President,
Construction
Materials

 

2008

 

$

580,000

 

$

0

 

$

384,151

 

$

590,957

 

$

504,100

 

$

3,970

 

$

12,535

 

$

2,075,713

 

 

 

2007

 

$

550,000

 

$

725,000

 

$

72,707

 

$

299,587

 

$

0

 

$

61,904

 

$

15,695

 

$

1,724,893

 

 

 

2006

 

$

475,000

 

$

725,000

 

$

150,366

 

$

306,833

 

$

0

 

$

53,001

 

$

18,060

 

$

1,728,260

 

Michael D. Popielec
Group President,
Applied Technologies

 

2008

 

$

520,000

 

$

0

 

$

187,669

 

$

306,530

 

$

498,900

 

$

8,818

 

$

15,394

 

$

1,537,311

 

 

 

2007

 

$

495,000

 

$

350,000

 

$

154,305

 

$

663,570

 

$

0

 

$

14,601

 

$

25,186

 

$

1,702,662

 

 

 

2006

 

$

465,000

 

$

350,000

 

$

234,345

 

$

659,742

 

$

0

 

$

3,525

 

$

221,314

 

$

1,933,926

 

D. Christian Koch(7)
President, Asia Pacific

 

2008

 

$

275,000

 

$

0

 

$

286,581

 

$

179,035

 

$

337,500

 

$

0

 

$

323,040

 

$

1,401,156

 

 

--------------------------------------------------------------------------------

(1)          The value of the stock and option awards shown in the table is
equal to the expense reported for financial reporting purposes in 2008 (before
reflected forfeitures).  Note 11 to the Company’s consolidated financial
statements included in the 2008 Annual Report on Form 10-K contains more
information about the Company’s accounting for stock-based compensation
arrangements.

(2)          As explained in the Compensation Discussion and Analysis, the
Company adopted a structured, formula based program for the award of annual
incentive compensation to the named executives for 2008.  Prior to 2008, the
program reserved a substantial amount of

 

1

--------------------------------------------------------------------------------


 

discretion to the Compensation Committee to determine the amount of annual
incentive compensation awards.  Because the 2008 awards were formula-based, they
are reported in the Non-Equity Incentive Plan Compensation column for 2008. 
Annual incentive awards for 2007 and 2006 are reported in the Bonus column.

 

(3)     Represents the aggregate change in the actuarial present value of the
named executive’s accumulated benefit under the Retirement Plan for Employees of
Carlisle Corporation and the Carlisle Corporation Supplemental Pension Plan.

(4)     The amounts presented in the “All Other Compensation” column for 2008
consist of the following:

 

 

 

Mr. Roberts

 

Mr. Ford

 

Mrs. Lowe

 

Mr. Altmeyer

 

Mr. Popielec

 

Mr. Koch

 

Matching Contributions to the Company’s Employee Incentive Savings Plan

 

$

9,200

 

$

9,200

 

$

9,200

 

$

9,200

 

$

9,200

 

$

6,900

 

Reimbursement of Relocation Expenses

 

$

2,000

 

—

 

$

3,681

 

—

 

—

 

—

 

Reimbursement of Tax Return Preparation Fees

 

$

7,713

 

—

 

$

5,000

 

—

 

—

 

—

 

Club membership dues

 

—

 

$

4,597

 

$

3,930

 

$

3,335

 

$

6,194

 

—

 

Personal Use of Company Aircraft*

 

—

 

—

 

—

 

—

 

—

 

$

3,400

 

Expatriate Program Benefits

 

—

 

—

 

—

 

—

 

—

 

$

307,906

 

Tax Gross-Up on Reimbursement of Relocation Expenses, Tax Return Preparation
Fees and Expatriate Program Benefits

 

$

6,933

 

—

 

$

6,197

 

—

 

—

 

$

4,834

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

25,846

 

$

13,797

 

$

28,008

 

$

12,535

 

$

15,394

 

$

323,040

 

 

*                 The amount reported represents the incremental cost to the
Company for personal travel based on the cost of fuel, trip related maintenance,
crew travel expenses, on-board catering, landing fees and similar variable
costs.  Since the Company-owned aircraft is used almost exclusively for business
travel, fixed costs that do not change based on usage, such as pilots’ salaries,
the purchase costs of the aircraft and the cost of the maintenance not related
to the personal use, are not included.

 

(5)          The Company appointed Mr. Roberts Chairman, President and Chief
Executive Officer on June 21, 2007.

 

(6)          The Company appointed Mr. Ford Chief Financial Officer effective
November 1, 2008.  Mr. Ford joined the Company as Vice President, General
Counsel and Secretary in 1995 and will continue to serve as General Counsel and
Secretary.  Mrs. Lowe relinquished her position as Vice President and Chief
Financial Officer effective November 1, 2008 and was appointed President of the
Company’s wholly-owned subsidiary, Trail King Industries, Inc.

 

(7)          Mr. Koch commenced employment with the Company as President,
Asia-Pacific on February 1, 2008.

 

In addition, at its February 4, 2009 meeting, the Compensation Committee awarded
the named executive officers options to acquire shares of the Company’s common
stock (the “Shares”) and restricted Shares as follows:  (i) David A. Roberts —
200,000 options and 72,500 restricted Shares, (ii) Steven J. Ford — 41,275
options and 14,445 restricted Shares, (iii) Carol P. Lowe — 42,855 options and
15,000 restricted Shares, (iv) John W. Altmeyer — 62,145 options and 21,750
restricted Shares,  (v) Michael D. Popielec — 55,715 options and 19,500
restricted Shares, and (vi) D. Christian Koch — 21,430 options and 7,500
restricted Shares.  The options were awarded at an option price of $18.57, which
was equal to the closing market price of the Shares on the date of grant.  All
options expire ten (10) years following the date of grant.  Each restricted
Share was valued at $18.57, which was equal to the closing market price of the
Shares on the date of grant.  The restricted Shares vest on December 31, 2011. 
During the period the Shares remain restricted, each of the named executive
officers will receive any dividend declared on such Shares.

 

The table beginning on the following page provides the actuarial present value
of each named executive’s accumulated benefit under the Company’s Retirement and
Supplemental Pension Plans.

 

The Retirement Plan provides benefits under a cash benefit accrual formula that
was added to the plan in 1997.  Under the formula, participants accumulate a
cash balance benefit based upon a percentage of compensation allocation made
annually to the participants’ cash balance accounts.  The allocation percentage
ranges from 2% to 7% of total base salary and annual bonus (including amounts
deferred under the Savings Plan and Section 125 of the Code) depending on each
participant’s years of service.  The cash balance account is further credited
with interest annually.  The interest credit is based on the One Year Treasury
Constant Maturities as published in the Federal Reserve Statistical Release over
the one year period ending on the December 31st immediately preceding the
applicable plan year.  The interest rate for the plan year ending

 

2

--------------------------------------------------------------------------------


 

December 31, 2008 was 4.26%.  The Retirement Plan was frozen to new participants
effective December 31, 2004.  No employees hired on or after January 1, 2005 are
eligible to participate in the Plan.The benefits under the Supplemental Pension
Plan are equal to the difference between the benefits that would have been
payable under the Retirement Plan without regard to the compensation limitation
imposed by the Code or the limitation on participation in the Retirement Plan
that became effective on January 1, 2005 and the actual benefits payable under
the Retirement Plan as so limited.

 

Benefits under the Retirement Plan are payable as a monthly annuity or in a lump
sum payment.  Vested benefits under the Supplement Pension Plan are payable only
in the form of a monthly annuity.  The benefits under the Retirement Plan become
vested after the executive completes 5 years of vesting service, or if earlier,
the date the executive terminates employment due to death or disability.  The
benefits under the Supplemental Plan become vested after the executive completes
ten years of vesting service and retires at or after age 55, or if earlier, the
date the executive terminates employment due to death or disability.

 

The Company’s employment letter with Mr. Roberts provides that Mr. Roberts will
receive a monthly benefit under the Supplemental Pension Plan of $25,703,
expressed as a life annuity commencing on January 1, 2013.  The benefit vests at
the rate of 20% per year commencing June 21, 2008, or if earlier, the date the
Company terminates Mr. Roberts’ employment other than for gross or willful
misconduct or Mr. Roberts terminates employment due to death, disability or
retirement or for good reason, as defined in his employment agreement with the
Company.  The benefit will be actuarially adjusted if it is paid in any form
other than a life annuity or the benefit commencement date is before or after
January 1, 2013.

 

Name

 

Plan Name

 

Number of Years
Credited Service
(#)(1)

 

Present Value of
Accumulated Benefit
($)(2)

 

Payments During
Last Fiscal Year
($)

 

Mr. Roberts

 

Retirement Plan for Employees of Carlisle Corporation

 

1.58

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

1.58

 

$

2,416,619

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Ford

 

Retirement Plan for Employees of Carlisle Corporation

 

12.50

 

$

71,474

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

12.50

 

$

57,661

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

Mrs. Lowe

 

Retirement Plan for Employees of Carlisle Corporation

 

6.00

 

$

24,518

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

6.00

 

$

27,281

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Altmeyer

 

Retirement Plan for Employees of Carlisle Corporation

 

18.58

 

$

110,342

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

18.58

 

$

191,251

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Popielec

 

Retirement Plan for Employees of Carlisle Corporation

 

2.33

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

2.33

 

$

26,944

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Koch

 

Retirement Plan for Employees of Carlisle Corporation

 

0.0

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Carlisle Corporation Supplemental Pension Plan

 

0.0

 

$

0

 

$

0

 

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)          The amounts presented in this column represent the number of actual
years the named executive has been a participant in each plan.  None of the
named executives have been given credit under the plans for years of service in
addition to their actual years of service presented in the table. 
Messrs. Roberts, Popielec and Koch commenced employment after December 31, 2004
and are not eligible to participate in the Retirement Plan for Employees of
Carlisle Corporation.

 

(2)          Note 13 to the Company’s consolidated financial statements included
in the 2008 Annual Report on Form 10-K includes the valuation assumptions and
other information relating to the Retirement Plan and Supplemental Pension Plan.

 

Each named executive officer is party to an executive severance agreement
providing for benefits in the event of a “change of control” (defined generally
as an acquisition of 20% or more of the outstanding voting Shares or a change in
a majority of the Board of Directors).  In the event of any termination of an
executive’s employment (including due to the executive’s resignation) within
three (3) years of a change of control (other than due to the executive’s death
or disability or after the executive attains age 65), each executive severance
agreement provides that the executive will be entitled to receive three years’
compensation, including bonus, retirement benefits equal to the benefits the
executive would have received had he or she completed three additional years of
employment, continuation of all life, accident, health, savings, and other
fringe benefits for three years, and relocation assistance.  The three year
benefit period is reduced if the executive terminates within three years of the
date the executive would attain age 65.  At the end of the three year benefit
period, Mr. Roberts would be entitled to retiree medical and dental coverage for
the life of Mr. Roberts and his wife. In addition, the agreements provide that
the executive will become fully vested in all outstanding stock option and
restricted Share awards.  If any payments to a named executive are considered
excess “parachute payments”* and the amount of the excess is more than 15%, the
Company would be required to provide a tax gross up for the excise taxes the
executive would be required to pay with respect to the payments.

 

A copy of the Company’s form executive severance agreement is filed as an
Exhibit to the 2008 Annual Report on Form 10-K and a copy of the Company’s
executive severance agreement with Mr. Roberts is on file as an Exhibit to the
Company’s quarterly report on Form 10-Q for the period ended June 30, 2007 and
is incorporated herein by reference.

 

--------------------------------------------------------------------------------

*Section 280G of the Internal Revenue Code defines “parachute payments” as
payments which (i) are compensatory in nature, (ii) are made to or for the
benefit of a shareholder, officer or highly compensated individual, and
(iii) are contingent on a change in ownership or effective control (or change in
ownership of a substantial portion of assets) of a corporation.  If the
parachute payments have an aggregate present value of at least 3 times the
average annual compensation earned by the recipient of the payment over the 5
years preceding the date of the change in control, the amount of the payments in
excess of 1 times such average annual compensation are not deductible by the
payor for federal income tax purposes and are subject to a 20% excise tax
(payable by the recipient) in addition to regular income taxes.

 

4

--------------------------------------------------------------------------------


 

The following table shows the amounts that would have been payable to the named
executives under the change in control agreements if a change of control of the
Company had occurred on December 31, 2008 and the named executives’ employment
with the Company was terminated without cause immediately thereafter.

 

 

 

Severance
Benefit

 

Estimated Value of
Continued
Participation in
Health and other
Welfare Benefit
Plans(1)

 

Stock
Options
(2)

 

Restricted
Stock(3)

 

Present
Value of
Supplemental
Pension
Plan
Benefit(4)

 

Excise Tax
Gross-Up
(Reduction in
Payments)

 

Total

 

Mr. Roberts

 

$

7,125,000

 

$

215,743

 

$

0

 

$

2,639,250

 

$

2,416,619

 

$

5,205,056

 

$

17,601,668

 

Mr. Ford

 

$

2,317,782

 

$

30,000

 

$

0

 

$

198,720

 

$

129,135

 

$

0

 

$

2,675,637

 

Mrs. Lowe

 

$

2,500,000

 

$

30,000

 

$

0

 

$

220,973

 

$

51,799

 

$

1,192,807

 

$

3,995,579

 

Mr. Altmeyer

 

$

3,825,000

 

$

30,000

 

$

0

 

$

630,315

 

$

301,593

 

$

0

 

$

4,786,908

 

Mr. Popielec

 

$

3,056,832

 

$

30,000

 

$

0

 

$

323,955

 

$

26,944

 

$

1,329,438

 

$

4,767,169

 

Mr. Koch

 

$

1,837,500

 

$

30,000

 

$

0

 

$

414,000

 

$

0

 

$

(92,863

)

$

2,188,637

 

 

--------------------------------------------------------------------------------

(1)          Under his employment letter agreement with the Company, Mr. Roberts
is entitled to retiree medical and dental coverage for the life of Mr. Roberts
and his wife if his employment is terminated without cause.  The amount
presented for Mr. Roberts is the estimated value of the retiree medical
benefits.  The amount presented for the other named executives is the estimated
value of three years of continued participation in the Company’s group health
and other welfare benefit plans.

 

(2)          Value (based on the closing market price of the Company’s common
stock on December 31, 2008 of $20.70 per Share) of unvested in-the-money stock
options that would become vested upon a change of control of the Company.

 

(3)          Value (based on the closing market price of the Company’s common
stock on December 31, 2008 of $20.70 per Share) of unvested shares of restricted
stock that would become vested upon a change of control of the Company.

 

(4)          Present value of the Supplemental Pension Plan benefit that would
become vested upon termination after a change of control of the Company.  Note
[14] to the Company’s consolidated financial statements included in the 2008
Annual Report on Form 10-K includes the valuation assumptions and other
information relating to the Supplemental Pension Plan.

 

The employment letter with Mr. Roberts also provides for severance benefits.  If
the Company had terminated Mr. Roberts’ employment for any reason other than
gross and willful misconduct or Mr. Roberts had resigned for good reason, in
either case as of December 31, 2008, Mr. Roberts would have received the
following severance benefits in accordance with his employment letter:

 

Severance
Benefit

 

Stock
Options(1)

 

Restricted
Stock(2)

 

Present Value of
Supplemental Pension
Plan Benefit(3)

 

Estimated Value
of Retiree
Medical Benefits

 

Total

 

$

4,750,000

 

$

0

 

$

2,639,250

 

$

2,416,619

 

$

215,743

 

$

10,021,612

 

 

--------------------------------------------------------------------------------

(1)    Value (based on the closing market price of the Company’s common stock on
December 31, 2008 of $20.70 per Share) of unvested in-the-money stock options
that would become vested upon termination.

 

(2)    Value (based on the closing market price of the Company’s common stock on
December 31, 2008 of $20.70 per Share) of unvested shares of restricted stock
that would become vested upon termination.

 

(3)    Present value of the Supplemental Pension Plan benefit that would become
vested upon termination.  Note 13 to the Company’s consolidated financial
statements included in the 2008 Annual Report on Form 10-K includes the
valuation assumptions and other information relating to the Supplemental Pension
Plan.

 

5

--------------------------------------------------------------------------------
